Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00183-CR

                                           Richard LARES,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006CR10110
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 4, 2015

AFFIRMED

           Richard Lares appeals a judgment nunc pro tunc correcting the date of the offense listed in

the original judgment. Lares’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Counsel provided Lares with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Lares filed a pro se brief asserting ineffective
                                                                                                     04-15-00183-CR


assistance of counsel, prosecutorial misconduct, evidentiary issues, and a constitutional challenge

to article 21.02(6) of the Texas Code of Criminal Procedure.

         After reviewing the record, counsel’s brief, and Lares’s pro se brief, we conclude that the

appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). 1 The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Lares wish to seek further review of this case by the Texas Court of Criminal

Appeals, Lares must either retain an attorney to file a petition for discretionary review or Lares

must file a pro se petition for discretionary review. Any petition for discretionary review must be

filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P.

68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




1
 If an Anders brief is filed in an appeal and the appellant elects to file a pro se brief, the Texas Court of Criminal
Appeal has instructed that this court has two choices. Bledsoe, 178 S.W.2d at 826-27. We may “determine that the
appeal is wholly frivolous and issue an opinion explaining that [the court] has reviewed the record and finds no
reversible error.” Id. “Or, [we] may determine that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues.” Id. at 827. “Only after the issues have been
briefed by new counsel may [this court] address the merits of the issues raised.” Id. If we “were to review the case
and issue an opinion which addressed and rejected the merits raised in a pro se response to an Anders brief, then [the]
[a]ppellant would be deprived of the meaningful assistance of counsel.” Id.

                                                         -2-